UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 000-25141 MetroCorp Bancshares, Inc. (Exact name of registrant as specified in its charter) Texas (State or other jurisdiction of incorporation or organization) 76-0579161 (I.R.S. Employer Identification No.) 9600 Bellaire Boulevard, Suite 252 Houston, Texas 77036 (Address of principal executive offices including zip code) (713) 776-3876 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes RNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes RNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer £ Accelerated Filer £ Non-accelerated Filer £(Do not check if a smaller reporting company) Smaller Reporting Company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £No R As of November 4, 2011, the number of outstanding shares of Common Stock was 13,340,815. 1 PART I FINANCIAL INFORMATION Item1. Financial Statements. METROCORP BANCSHARES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share amounts) (Unaudited) September 30, December 31, ASSETS Cash and due from banks $ $ Federal funds sold and other short-term investments Total cash and cash equivalents Securities available-for-sale, at fair value Securities available-for-sale pledged with creditors’ right to repledge, at fair value Total securities available-for-sale Securities held-to-maturity (fair value $4,504 and $4,167 at September 30, 2011 and December 31, 2010, respectively) Other investments Loans, net of allowance for loan losses of $29,969 and $33,757 at September 30, 2011 and December 31, 2010, respectively Accrued interest receivable Premises and equipment, net Goodwill Deferred tax asset, net Customers' liability on acceptances Foreclosed assets, net Cash value of bank owned life insurance Prepaid FDIC assessment Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits Junior subordinated debentures Other borrowings Accrued interest payable Acceptances outstanding Other liabilities Total liabilities Commitments and contingencies – – Shareholders' equity: Preferred stock, $1.00 par value, 2,000,000 shares authorized; 45,000 shares issued and outstanding at September 30, 2011 and December 31, 2010 Common stock, $1.00 par value, 50,000,000 shares authorized; 13,331,815 and 13,230,315 shares issued and outstanding at September 30, 2011 and December 31, 2010, respectively Additional paid-in-capital Retained earnings Accumulated other comprehensive loss ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See accompanying notes to condensed consolidated financial statements 2 METROCORP BANCSHARES, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) (Unaudited) For the Three Months For the Nine Months Ended September 30, Ended September 30, Interest income: Loans $ Securities: Taxable Tax-exempt 99 Other investments 41 57 Federal funds sold and other short-term investments Total interest income Interest expense: Time deposits Demand and savings deposits Junior subordinated debentures Subordinated debentures and other borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Service fees Loan-related fees 89 91 Letters of credit commissions and fees Gain on securities, net 31 76 Total other-than-temporary impairments (“OTTI”) on securities ) Less: Noncredit portion of “OTTI” (2 ) Net impairments on securities ) Other noninterest income Total noninterest income Noninterest expenses: Salaries and employee benefits Occupancy and equipment Foreclosed assets, net FDIC assessment Goodwill impairment — — — Other noninterest expense Total noninterest expenses Income (loss) before provision for income taxes ) Provision (benefit) for income taxes ) ) Net income (loss) $ ) Dividends and discount – preferred stock ) Net income (loss) available to common shareholders $ $ 32 $ $ ) Earnings (loss) per common share: Basic $ ) Diluted $ ) Weighted average shares outstanding: Basic Diluted Dividends per common share $ – $ – $ – $ – See accompanying notes to condensed consolidated financial statements 3 METROCORP BANCSHARES, INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (In thousands) (Unaudited) For the Three Months For the Nine Months Ended September 30, Ended September 30, Net income (loss) $ ) Other comprehensive income (loss), net of taxes: Change in accumulated loss on effective cash flow hedging derivatives ) Unrealized loss on investment securities, net: Securities with OTTI charges during the period ) Less: OTTI charges recognized in net income ) Net unrealized losses on investment securities with OTTI (1 ) Unrealized holding gain arising during the period Less: reclassification adjustment for gain included in net income 20 83 49 Net unrealized gains on investment securities Other comprehensive income 34 Total comprehensive income (loss) $ ) See accompanying notes to condensed consolidated financial statements 4 METROCORP BANCSHARES, INC. CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY For the Nine Months Ended September 30, 2011 (In thousands) (Unaudited) Preferred Stock Common Stock Additional paid-in Retained Accumulated other compre- hensive income Shares Amount Shares Amount capital earnings (loss) Total Balance at December 31, 2010 45 $ ) $ Issuance of common stock – Stock-based compensation expense related to stock options recognized in earnings – 68 – – 68 Net income – Amortization of preferred stock discount – ) – – Other comprehensive income – Dividends – preferred stock – ) – ) Balance at September 30, 2011 45 $ ) $ See accompanying notes to condensed consolidated financial statements 5 METROCORP BANCSHARES, INC CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) For the Nine Months Ended September 30, Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation Provision for loan losses Impairment on securities Goodwill impairment — Gain on securities transactions, net ) ) Loss on writedown and sale of foreclosed assets (Gain) loss on sale of premises and equipment 11 (7 ) Amortization of premiums and discounts on securities, net 19 Amortization of deferred loan fees and discounts ) ) Amortization of core deposit intangibles 65 95 Stock-based compensation 68 ) Changes in: Accrued interest receivable Other assets ) Accrued interest payable ) ) Other liabilities Net cash provided by operating activities Cash flows from investing activities: Purchases of securities available-for-sale ) ) Purchases of other investments (2 ) ) Proceeds from sales of securities available-for-sale Proceeds from maturities, calls, and principal paydowns of securities available-for-sale Proceeds from sales and maturities of other investments Net change in loans Proceeds from sale of foreclosed assets Proceeds from sale of premises and equipment — 9 Purchases of premises and equipment ) ) Net cash provided by investing activities Cash flows from financing activities: Net change in: Deposits ) ) Other borrowings ) Proceeds from issuance of common stock — Cash dividends paid on preferred stock ) ) Net cash used in financing activities ) ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental information: Interest paid $ $ Income taxes paid Noncash investing and financing activities: Issuance of common stock pursuant to incentive plan Foreclosed assets acquired Loans originated to finance foreclosed assets See accompanying notes to condensed consolidated financial statements 6 METROCORP BANCSHARES, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1. BASIS OF PRESENTATION The unaudited condensed consolidated financial statements include the accounts of MetroCorp Bancshares, Inc. (the “Company”) and wholly-owned subsidiaries, MetroBank, National Association (“MetroBank”) and Metro United Bank (“Metro United”), in Texas and California, respectively (collectively, the “Banks”).MetroBank is engaged in commercial banking activities through its thirteen branches in the greater Houston and Dallas, Texas metropolitan areas, and Metro United is engaged in commercial banking activities through its six branches in the San Diego, Los Angeles and San Francisco, California metropolitan areas. All significant intercompany accounts and transactions have been eliminated in consolidation. Certain principles which significantly affect the determination of financial position, results of operations and cash flows are summarized below. A legal entity is referred to as a Variable Interest Entity (“VIE”) if any of the following conditions exist: (1) the total equity at risk is insufficient to permit the legal entity to finance its activities without additional subordinated financial support from other parties, or (2) the entity has equity investors that cannot make significant decisions about the entity’s operations or that do not absorb their proportionate share of the expected losses or receive the expected returns of the entity.In addition, as specified in VIE accounting guidance, a VIE must be consolidated by the Company if it is deemed to be the primary beneficiary of the VIE. The primary beneficiary is the party that has both (1) the power to direct the activities of an entity that most significantly impact the VIE’s economic performance, and (2) through its interests in the VIE, the obligation to absorb losses or the right to receive benefits from the VIE that could potentially be significant to the VIE.All facts and circumstances are taken into consideration when determining whether the Company has variable interest that would deem it the primary beneficiary and, therefore, require consolidation of the related VIE or otherwise rise to the level where disclosure would provide useful information to the users of the Company’s financial statements.In the case of the Company’s sole VIE, MCBI Statutory Trust I,it is qualitatively clear based on the extent of the Company’s involvement that the Company is not the primary beneficiary of the VIE.Accordingly, the accounts of this entity are not consolidated in the Company’s financial statements. The accompanying unaudited condensed consolidated financial statements were prepared in accordance with U.S. generally accepted accounting principles for interim financial information and with the instructions for Form 10-Q. In the opinion of management, the unaudited condensed consolidated financial statements reflect all adjustments, consisting only of normal and recurring adjustments, necessary for a fair statement of the Company’s financial position at September 30, 2011, results of operations for the three and nine months ended September 30, 2011 and 2010, and cash flows for the nine months ended September 30, 2011 and 2010. Interim period results are not necessarily indicative of results for a full year period. The year-end condensed consolidated balance sheet data was derived from audited financial statements, but does not include all disclosures required by U.S. generally accepted accounting principles. These unaudited condensed consolidated financial statements and the notes thereto should be read in conjunction with the Company’s Annual Report on Form 10-K for the year ended December31, 2010. 7 2. SECURITIES The amortized cost and approximate fair value of securities is as follows: As of September 30, 2011 Amortized Unrealized Fair Cost Gains Losses OTTI Value Securities available-for-sale (In thousands) Debt Securities U.S. Treasury and other U.S. government corporations and agencies $ $ $ ) $ ─ $ Obligations of state and political subdivisions ─ ─ Mortgage-backed securities and collateralized mortgage obligations Government issued or guaranteed ─ ─ Privately issued residential ) ) Asset backed securities 54 ─ ) Equity Securities Investment in CRA funds ─ ─ Total available-for-sale securities $ $ $ ) $ ) $ Securities held-to-maturity Obligations of state and political subdivisions $ $ $ ─ $ ─ $ Total held-to-maturity securities $ $ $ ─ $ ─ $ Other investments FHLB/Federal Reserve Bank stock (1) $ $ ─ $ ─ $ ─ $ Investment in subsidiary trust (1) ─ ─ ─ Total other investments $ $ ─ $ ─ $ ─ $ 8 As of December 31, 2010 Amortized Unrealized Fair Cost Gains Losses OTTI Value (In thousands) Securities available-for-sale Debt Securities U.S. Treasury and other U.S. government corporations and agencies $ $ $ ) $ ─ $ Obligations of state and political subdivisions 57 ) ─ Mortgage-backed securities and collateralized mortgage obligations Government issued or guaranteed ) ─ Privately issued residential ) ) Asset backed securities 67 ─ ) Equity Securities Investment in CRA funds ─ ) Total available-for-sale securities $ $ $ ) $ ) $ Securities held-to-maturity Obligations of state and political subdivisions $ $ $ ─ $ ─ $ Total held-to-maturity securities $ $ $ ─ $ ─ $ Other investments FHLB/Federal Reserve Bank stock (1) $ $ ─ $ ─ $ ─ $ Investment in subsidiary trust (1) ─ ─ ─ Total other investments $ $ ─ $ ─ $ ─ $ (1) Represents securities with restrictions and limited marketability and are carried at cost. 9 The following table displays the gross unrealized losses and fair value of securities available-for-sale as of September 30, 2011 for which other-than-temporary impairments (“OTTI”) have not been recognized, that were in a continuous unrealized loss position for the periods indicated.There were no securities held-to-maturity in a continuous unrealized loss position as of September 30, 2011 or December 31, 2010. September 30, 2011 Less Than 12 Months Greater Than 12 Months Total Fair Value Gross Unrealized Losses Fair Value Gross Unrealized Losses Fair Value Gross Unrealized Losses (In thousands) Securities available-for-sale Debt securities U.S. Treasury and other U.S. government corporations and agencies $ $ ) $ - $ - $ $ ) Mortgage-backed securities and collateralized mortgage obligations Government issued or guaranteed 10 - 17 - 27 - Privately issued residential - - ) ) Total available-for-sale securities $ $ ) $ $ ) $ $ ) December 31, 2010 Less Than 12 Months Greater Than 12 Months Total Fair Value Gross Unrealized Losses Fair Value Gross Unrealized Losses Fair Value Gross Unrealized Losses (In thousands) Securities available-for-sale Debt securities U.S. Treasury and other U.S. government corporations and agencies $ $ ) $ - $ - $ $ ) Obligations of state and politicalsubdivisions ) - - ) Mortgage-backed securities and collateralized mortgage obligations Government issued or guaranteed ) - - ) Privately issued residential - - ) ) Equity Securities Investment in CRA funds ) - - ) Total available-for-sale securities $ $ ) $ $ ) $ $ ) As of September 30, 2011, management does not have the intent to sell any of the securities classified as available-for-sale in the table above and believes it is not more likely than not that the Company will have to sell any such securities before a recovery of the cost.The unrealized losses are largely due to price declines in U.S. government corporations and agencies securities related to overall market volatility.The fair value is expected to recover as the securities approach their maturity date or repricing date or if market yields for such securities decline.Management does not believe that any of the unrealized losses above are due to credit quality.Accordingly, management believes the $148,000 of gross unrealized losses is temporary and the remaining $623,000 of OTTI represents an unrealized loss which has been recognized in other comprehensive loss. 10 Other-Than-Temporary Impairments (OTTI) The following table presents a rollforward for the three and nine months ended September 30, 2011, of the credit losses component of OTTI losses that have been recognized in income related to debt securities that the Company does not intend to sell. Impairment related to credit losses Three months ended September 30, 2011 Nine months ended September 30, 2011 (In thousands) Credit losses at beginningof period $ $ Additionsto OTTI that were not previously recognized 4 4 Additions to OTTI that were previously recognized when there is no intent to sell and no requirement to sell before recovery of amortized cost basis 7 25 Transfers from accumulated other comprehensive income to OTTI related to credit losses 19 Reclassifications from OTTI to realized losses on sales of securities ) ) Credit losses at end of period $ $ For the nine months ended September 30, 2011, credit losses of $155,000 on 12 non-agency residential mortgage-backed securities and $40,000 on two asset-backed securities were recognized. To measure credit losses, external credit ratings and other relevant collateral details and performance statistics on a security-by-security basis were considered. Securities exhibiting significant deterioration are subjected to further analysis. Assumptions were developed for prepayment speed, default rate, and loss severity for each security using third party sources and based on the collateral history. The resulting projections of future cash flows of the underlying collateral were then discounted by the underlying yield before any write-downs were considered to determine the net present value of the cash flows (“NPV”).The difference between the cost basis and the NPV was taken as a credit loss in the current period to the extent that these losses have not been previously recognized. The difference between the NPV and the quoted market price is considered a noncredit related loss and was included in other comprehensive loss. Other Securities Information The following sets forth information concerning sales (excluding calls and maturities) of available-for-sale securities for the nine months ended September 30, 2011 and 2010 (in thousands).There were no sales or transfers of held-to-maturity securities in either period. Nine Months Ended September 30, Amortized cost $ $ Proceeds Gross realized gains 94 Gross realized losses ) ) The Company holds mortgage-backed securities and collateralized mortgage obligations which may mature at an earlier date than the contractual maturity due to prepayments. The Company also holds certain securities which may be called by the issuer at an earlier date than the contractual maturity date. 11 At September 30, 2011, future contractual maturities of debt securities were as follows (in thousands): Securities Securities Available-for-sale Held-to-maturity Amortized Cost Fair Value Amortized Cost Fair Value Within one year $ — $ — $ — $ — Within two to five years — — Within six to ten years — — After ten years Mortgage-backed securities and collateralized mortgage obligations — — Total debt securities $ 3. LOANS The loan portfolio is classified by major type as follows: As of September 30, 2011 As of December 31, 2010 Amount Percent Amount Percent (Dollars in thousands) Commercial and industrial $ % $ % Real estate mortgage Residential Commercial Real estate construction Residential Commercial - Consumer and other Gross loans % % Unearned discounts, interest and deferred fees ) ) Total loans Allowance for loan losses ) ) Loans, net $ $ The recorded investment in loans is the face amount increased or decreased by applicable accrued interest and unamortized premium, discount, or finance charges, and may also reflect previous direct write-downs of loans. The recorded investment in loans at the dates indicated is determined as follows (in thousands): September 30, 2011 Gross Loan Balance Deferred Loan Fees Accrued Interest Receivable Recorded Investment in Loans Commercial and industrial $ $ ) $ $ Real estate-mortgage ) Real estate-construction (1 ) 21 Consumer and other ) 12 Total $ $ ) $ $ 12 December 31, 2010 Gross Loan Balance Deferred Loan Fees Accrued Interest Receivable Recorded Investment in Loans Commercial and industrial $ $ ) $ $ Real estate-mortgage ) Real estate-construction ) 94 Consumer and other ) 8 Total $ $ ) $ $ Loan Origination/Risk Management The Company selectively extends credit for the purpose of establishing long-term relationships with its customers. The Company mitigates the risks inherent in lending by focusing on businesses and individuals with demonstrated payment history, historically favorable profitability trends and stable cash flows. In addition to these primary sources of repayment, the Company looks to tangible collateral and personal guarantees as secondary sources of repayment. Lending officers are provided with detailed underwriting policies covering all lending activities in which the Company is engaged and that require all lenders to obtain appropriate approvals for the extension of credit. The Company also maintains documentation requirements and extensive credit quality assurance practices in order to identify credit portfolio weaknesses as early as possible so any exposures that are discovered may be reduced. The Company has certain lending procedures in place that are designed to maximize loan income within an acceptable level of risk. These procedures include the approval of lending policies and underwriting guidelines by the Board of Directors of each bank, and separate policy, administrative and approval oversight by the Directors’ Loan Committee of MetroBank, and by the Directors’ Credit Committee of Metro United.Additionally, MetroBank’s loan portfolio is reviewed by its internal loan review department, and Metro United's loan portfolio is reviewed by an external third-party company. These procedures also serve to identify changes in asset quality in a timely manner and to ensure proper recording and reporting of nonperforming assets. Inherent in all lending is the risk of nonpayment. The types of collateral required, the terms of the loans and the underwriting practices discussed under each loan category below are all designed to minimize the risk of nonpayment. In addition, as further risk protection, the Banks rarely make loans at their respective legal lending limits. MetroBank generally does not make loans larger than $12 million to one borrower and Metro United generally does not make loans larger than $6 million to one borrower. Loans greater than the Banks’ lending limits are subject to participation with other financial institutions, including with each other. Loans originated by MetroBank are approved by the Chief Credit Officer, Chief Lending Officer, Senior Credit Officer, MetroBank’s Loan Committee, or the Director’sCredit Committee based on the size of the loan relationship and its risk rating. Loans originated by Metro United are approved by the Director’s Credit Committee except for certain consumer loans. Control systems and procedures are in place to ensure all loans are approved in accordance with credit policies.The Company also uses interest rate floors on a majority of its variable rate loans to control interest rate risk within the commercial and real estate loan portfolios. Commercial and Industrial Loans. Generally, the Company’s commercial loans are underwritten on the basis of the borrower’s ability to service such debt as reflected by cash flow projections. Commercial loans are generally collateralized by business assets, which may include real estate, accounts receivable and inventory, certificates of deposit, securities, guarantees or other collateral. The Company also generally obtains personal guarantees from the principals of the business. Working capital loans are primarily collateralized by short-term assets, whereas term loans are primarily collateralized by long-term assets. As a result, commercial loans involve additional complexities, variables and risks and require more thorough underwriting and servicing than other types of loans. Indigenous to individuals in the Asian business community is the desire to own the building and land which house their businesses. Accordingly, while a loan may be principally driven and classified by the type of business operated, real estate is frequently the primary source of collateral. Real Estate Mortgage - Commercialand Residential Mortgage Loans. The Company makes commercial mortgage loans to finance the purchase of real property, which generally consists of developed real estate. The Company’s commercial mortgage loans are collateralized by first liens on real estate. For MetroBank, these loans typically have variable rates and amortize over a 15 to 20 year period, with balloon payments due at the end of five to seven years. For Metro United, these loans have both variable and fixed rates and amortize over a 25 to 30 year period, with balloon payments due at the end of five to ten years. Payments on loans collateralized by such properties are dependent on the successful operation or management of the properties. Accordingly, repayment of these loans may be subject to adverse conditions in the real estate market or the economy to a greater extent than other types of loans. In underwriting commercial mortgage loans, consideration is given to the property’s historical cash flow, current and projected occupancy, location and physical condition. The underwriting analysis also includes credit checks, appraisals, environmental impact reports and a review of the financial condition of the borrower. The Company also originates two to seven year balloon residential mortgage loans with a 15 to 30 year amortization primarily collateralized by owner occupied residential properties, which are retained in the Company’s residential mortgage portfolio. 13 Real Estate Construction Loans. The Company makes loans to finance the construction of residential and non-residential properties. The majority of the Company’s residential construction loans in Texas are for single-family dwellings that are pre-sold or are under earnest money contracts. The Company also originates loans to finance the construction of commercial properties such as multi-family, office, industrial, warehouse and retail centers. Construction loans involve additional risks attributable to the fact that loan funds are advanced upon the security of a project under construction, and the project is of uncertain value prior to its completion. Because of uncertainties inherent in estimating construction costs, the market value of the completed project and the effects of governmental regulation on real property, it can be difficult to accurately evaluate the total funds required to complete a project and the related loan to value ratio. As a result of these uncertainties, construction lending often involves the disbursement of substantial funds with repayment dependent, in part, on the success of the ultimate project rather than the ability of a borrower or guarantor to repay the loan. If the Company is forced to foreclose on a project prior to completion, there is no assurance that the Company will be able to recover the entire unpaid portion of the loan. In addition, the Company may be required to fund additional amounts to complete a project and may have to hold the property for an indeterminable period of time. While the Company has underwriting procedures designed to identify what it believes to be acceptable levels of risks in construction lending, no assurance can be given that these procedures will prevent losses from the risks described above. Consumer Loans. The Company, through its subsidiary Metro United, offers a wide variety of loan products to retail customers through its branch network. Loans to retail customers include automobile loans, lines of credit and other personal loans. The terms of these loans typically range from 12 to 60 months depending on the nature of the collateral and the size of the loan. Loan review process. In addition to MetroBank’s loan portfolio review by its internal loan review department and Metro United's loan portfolio review by an external third-party company, other ongoing reviews are performed by loan officers and involves the grading of each loan by its respective loan officer. Depending on the grade, a loan will be aggregated with other loans of similar grade and a loss factor is applied to the total loans in each group to establish the required level of allowance for loan losses. For both Banks, grades of 1-10 are applied to each loan, with loans graded 7-10 requiring the most allowance for loan losses. Factors utilized in the grading process include but are not limited to historical performance, payment status, collateral value, and financial strength of the borrower. Oversight of the loan review process of both Banks is the responsibility of the Audit Committee. Differences of opinion are resolved among the loan officer, compliance officer, and the Chief Credit Officer. See “Allowance for Loan Losses and Reserve for Unfunded Lending Commitments” below for additional discussion on loan grades. MetroBank’s and Metro United’s credit department reports credit risk grade changes on a weekly basis to its management and on a monthly basis to its Board of Directors. MetroBank performs monthly concentration analyses and Metro United performs quarterly concentration analyses based on industries, collateral types and business lines. Findings are reported to the Director’s Loan Committee of MetroBank and the Directors’ Credit Committee of Metro United. Loan concentration reports based on type are prepared, monitored and reviewed quarterly and presented to the Directors’ Loan Committee for MetroBank, the Directors’ Credit Committee for Metro United and the Board of Directors of each respective bank. In addition, the Company reviews the real estate values, and when necessary, orders new appraisals from independent third parties on loans collateralized by real estate when loans are renewed, prior to foreclosure and at other times as necessary, particularly in problem loan situations. In instances where updated appraisals reflect reduced collateral values, an evaluation of the borrower’s overall financial condition is made to determine the need, if any, for possible charge-offs or appropriate additions to the allowance for loan losses. The Company records other real estate at fair value at the time of acquisition less estimated costs to sell. 14 The following table presents the recorded investment in loans by credit risk profile, and which were updated as of the date indicated (in thousands): As of September 30, 2011 Commercial and industrial Real estate- mortgage Real estate - construction Consumer and other Total Grade: 1-6 - “Pass” $ 7 - “Special Mention”/ “Watch” - - 8 - “Substandard” - 9 -“Doubtful" - - - Total $ As of December 31, 2010 Commercial and industrial Real estate mortgage Real estate - construction Consumer and other Total Grade: 1-6 - “Pass” $ 7 - “Special Mention”/ “Watch” - 8 - “Substandard” 3 9 -“Doubtful" - - - Total $ There can be no assurance, however, that the Company’s loan portfolio will not become subject to increasing pressures from deteriorating borrowers’ financial condition due to general economic and other factors. While future deterioration in the loan portfolio is possible, management is continuing its risk assessment and resolution program. In addition, management is focusing its attention on minimizing the Company’s credit risk through diversification. Nonperforming Assets The Company generally places a loan on nonaccrual status and ceases accruing interest when, in the opinion of management, full payment of loan principal or interest is in doubt. All loans past due 90 days are placed on nonaccrual status unless the loan is both well collateralized and in the process of collection. Cash payments received while a loan is classified as nonaccrual are recorded as a reduction of principal as long as significant doubt exists as to collection of the principal. Loans are restored to accrual status only when interest and principal payments are brought current and, in management’s judgment, future payments are reasonably assured. In addition to nonaccrual loans, the Company evaluates on an ongoing basis other loans which are potential problem loans as to risk exposure in determining the adequacy of the allowance for loan losses. A loan is considered impaired based on current information and events if it is probable that the Company will be unable to collect the scheduled payments of principal or interest when due according to the contractual terms of the loan agreement. Impairment is evaluated in total for smaller-balance loans of a similar nature and on an individual basis for other loans.The measurement of impaired loans is based on the present value of expected future cash flows discounted at the loan’s effective interest rate or the loan’s observable market price or based on the fair value of the collateral if the loan is collateral-dependent. The Company requires that nonperforming assets be monitored by the special assets department or senior lenders for MetroBank, and the special asset team consisting of internal credit personnel with the assistance of third party consultants and attorneys for Metro United. All nonperforming assets are actively managed pursuant to the Company’s loan policy. Senior management is apprised on a weekly basis of the workout endeavors and provides assistance as necessary to determine the best strategy for problem loan resolution and maximizing repayment on nonperforming assets. In addition to the Banks’ loan review process described in the preceding paragraphs, the Office of the Comptroller of the Currency (“OCC”) periodically examines and evaluates MetroBank, while the Federal Deposit Insurance Corporation (“FDIC”) and California Department of Financial Institutions (“CDFI”) periodically examine and evaluate Metro United. Based upon such examinations, the regulators may revalue the assets of the institution and require that it charge-off certain assets, establish specific reserves to compensate for the difference between the regulators-determined value and the book value of such assets or take other regulatory action designed to lessen the risk in the asset portfolio. 15 The following table provides an analysis of the age of the recorded investment in loans by portfolio segment as of the date indicated (in thousands): As of September 30, 2011 30-59 Days Past Due 60-89 Days Past Due Greater Than 90 Days Total Past Due Current Total Recorded Investment in Loans Recorded Investment 90 Days and Accruing Commercial and industrial $ - Real estate mortgage: Residential - - Commercial 29 Real estate construction: Residential - Commercial - Consumer and other 7 - 6 13 - Total $ 29 The following table presents the recorded investment in nonaccrual loans, including nonaccruing troubled debt restructurings, by portfolio segment at the dates indicated (in thousands): Recorded investment in nonaccrual loans September 30, December 31, Commercial and industrial $ $ Real estate mortgage: Residential Commercial Real estate construction: Residential — Commercial — Consumer and other 1 3 Total $ $ Information on impaired loans, which includes nonaccrual loans and troubled debt restructurings, and the related specific allowance for loan losses on such loans as of September 30, 2011 andDecember31, 2010, is presented below (in thousands): As of September 30, 2011 Recorded Investment Unpaid Principal Balance Related Allowance Average Recorded Investment Impaired loans with no allowance Commercial and industrial $ $ $ — $ Real estate mortgage: Residential — Commercial — Real estate construction: Residential — — — 49 Commercial — — — Impaired loans with an allowance Commercial and industrial $ Real estate mortgage: Residential — Commercial Total: Commercial and industrial $ Real estate mortgage Real estate construction — — — 16 As of December 31, 2010 Recorded Investment Unpaid Principal Balance Related Allowance Average Recorded Investment Impaired loans with no allowance Commercial and industrial $ $ $ — $ Real estate mortgage: Residential — Commercial — Real estate construction: Residential — Commercial — Impaired loans with an allowance Commercial and industrial $ 98 $ 98 $ 57 $ Real estate mortgage: Residential — Commercial Real estate construction: Residential — — — Commercial — — — Total: Commercial and industrial $ $ $ 57 $ Real estate mortgage Real estate construction — For the nine months ended September 30, 2011 and 2010, interest income of $118,000 and $84,000 was recognized on impaired loans, which consisted of nonaccrual loans that were paid in full and accruing TDRs. Troubled Debt Restructurings Loans are classified as a troubled debt restructuring in cases where a borrower is experiencing financial difficulty and the Banks make concessionary modifications to contractual terms.Restructured loans typically involve a modification of terms such as a reduction of the stated interest rate and/or an extension of the maturity date(s). Generally, a nonaccrual loan that is restructured remains on nonaccrual for a minimum period of six months to demonstrate that the borrower can meet the restructured terms.Once performance has been demonstrated the loan may be returned to performing status after the calendar year end.Effective July 1, 2011, the Company adopted the provisions of Accounting Standards Update (“ASU”) No. 2011-02, “Receivables (Topic 310) – A Creditor’s Determination of Whether a Restructuring Is a Troubled Debt Restructuring.”As such, the Company reassessed all loan modification occurring since January 1, 2011 for identification as a troubled debt restructuring. The following table presents the recorded investment in troubled debt restructurings that occurred for the three and nine months ending September 30, 2011 (in thousands): Three months ended, September 30, 2011 Nine months ended, September 30, 2011 Troubled Debt Restructurings Number of Contracts Pre-Modification Outstanding Recorded Investment Post-Modification Outstanding Recorded Investment Number of Contracts Pre-Modification Outstanding Recorded Investment Post-Modification Outstanding Recorded Investment Real estate mortgage: Commercial - - - 1 $ $ As of September 30, 2011, there have been no defaults on any loans that were modified as troubled debt restructurings during the preceding twelve months.The loan identified as troubled debt restructuring by the Company was previously on nonaccrual status and reported as an impaired loan prior to restructuring. The modification primarily related to an interest rate reduction and a period of interest-only payments. The loan restructured during the nine months ended September 30, 2011 is on nonaccrual status as of September 30, 2011. Because the loan was classified and on nonaccrual status both before and after restructuring, the modification did not impact the Company’s determination of the allowance for loan losses.As of September 30, 2011, commitments to lend additional funds on loans that were modified as troubled debt restructurings were insignificant. 17 Allowance for Loan Losses and Reserve for Unfunded Lending Commitments The allowance for loan losses provides for the risk of losses inherent in the lending process and the Company allocates the allowance for loan losses according to management’s assessments of risk inherent in the portfolio. The allowance for loan losses is increased by provisions charged against current earnings and is reduced by net charge-offs. Loans are charged off when they are deemed uncollectible in whole or in part. Recoveries are recorded when cash payments are received. In developing the assessment, the Company relies on estimates and exercises judgment regarding matters where the ultimate outcome is uncertain. Circumstances may change and future assessments of credit risk may yield materially different results, resulting in an increase or decrease in the allowance for credit losses. The allowance for credit losses consists of the allowance for loan losses and the reserve for unfunded lending commitments and is maintained at levels that the Company believes are adequate to absorb probable losses inherent in the loan portfolio and unfunded lending commitments as of the date of the financial statements. The Company employs a systematic methodology for determining the allowance for credit losses that consists of four components: (1)a formula-based general reserve based on historical average losses by loan grade and grade migration, (2)specific reserves on larger impaired individual credits that are based on the difference between the current loan balance and the loan’s collateral value, observable market price, or discounted present value, (3)a qualitative component that reflects current market conditions and other factors precedent to losses different from historical averages, and (4)a reserve for unfunded lending commitments. In setting the qualitative reserve portion of the allowance for loan losses, the factors the Company may consider include, but are not limited to, concentrations of credit, common characteristics of known problem loans, potential problem loans and other loans that exhibit weaknesses or deterioration, the general economic environment in the Company’s markets as well as the national economy, particularly the real estate markets, changes in value of the collateral securing loans, results of portfolio stress tests, and changes in lending processes, procedures and personnel. After the aforementioned assessment of the loan portfolio, the general economic environment and other relevant factors, management determines the appropriate allowance for loan loss level and makes the provision necessary to achieve that level. This methodology is consistently followed so that the level of the allowance for loan losses is reevaluated on an ongoing basis in response to changes in circumstances, economic conditions or other factors. The Company follows a loan review program to evaluate the credit risk in the loan portfolio as discussed under “Nonperforming Assets” above. Through the loan review process, the Company maintains an internally classified loan list which, along with the delinquency list of loans, helps management assess the overall quality of the loan portfolio and the adequacy of the allowance for loan losses. Loans classified as “substandard” are risk-rated as grade 8, andhave well-defined weaknesses such as a highly-leveraged position, unfavorable financial ratios, uncertain repayment sources or poor financial condition, which may jeopardize recoverability of the debt. Loans classified as “doubtful” are risk-rated as grade 9, and have characteristics similar to substandard loans but with an increased risk that a loss may occur, or at least a portion of the loan may require a charge-off if liquidated at present. Although loans classified as substandard do not duplicate loans classified as doubtful, both substandard and doubtful loans include some loans that are delinquent at least 30 days or on nonaccrual status. Loans classified as “loss” are risk-rated as grade 10 and are charged off. In addition to the internally classified loan list and delinquency list of loans, the Company maintains a separate “watch list” for loans risk-rated as grade 7, which further aids the Company in monitoring loan portfolios. Watch list loans show potential weaknesses where the present status portrays one or more deficiencies that require attention in the short-term or where pertinent ratios of the loan account have weakened to a point where more frequent monitoring is warranted. These loans do not have all of the characteristics of a classified loan (substandard or doubtful) but do show weakened elements compared with those of a satisfactory credit. The Company reviews these loans to assist in assessing the adequacy of the allowance for loan losses. Policies and procedures have been developed to assess the adequacy of the allowance for loan losses and the reserve for unfunded lending commitments that include the monitoring of qualitative and quantitative trends described above. Management of both banks review and approve their respective allowance for loan losses and the reserve for unfunded lending commitments monthly and perform a comprehensive analysis quarterly, which is also presented to each bank’s Board of Directors for approval. The allowance for credit losses is also subject to federal and California State banking regulations. The Banks’ primary regulators conduct periodic examinations of the allowance for credit losses and make assessments regarding its adequacy and the methodology used in its determination. The Company maintains a reserve for unfunded commitments to provide for the risk of loss inherent in its unfunded lending related commitments. The process used in determining the reserve is consistent with the process used for the allowance for loan losses discussed above. 18 The following table presents the allowance for loan losses and recorded investment in loans by portfolio segment as of the date indicated (in thousands): As of and for the three months ended September 30, 2011 Commercial and industrial Real estate- mortgage Real estate - construction Consumer and other Unallocated Total Allowance for loan losses at beginning of period $ Provision for loan losses 74 (2 ) 12 Charge-offs ) ) — ) — ) Recoveries 5 5 — Allowance for loan losses at end of period $ Ending allowance for loan losses balance for loans individually evaluated for impairment $ $ $
